MURDOCK, Judge,
dissenting.
I dissent from the overruling of the application for rehearing.
When this court considered this case initially, I dissented from that portion of the majority’s opinion which upholds the circuit court’s order requiring, in essence, immediate payment by the sureties of a monetary judgment of $746,740. I concurred with the majority’s opinion as to the remainder of the issues raised on appeal. Upon further reflection, if I were today voting for the first time, I would concur only in the result reached by the majority’s opinion as to those other issues.